In an action to recover damages for personal injuries, etc., defendant Depot Construction Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, dated August 5, 1976, as denied its motion for discovery and inspection of plaintiffs’ Federal income tax returns for the years 1970 through 1975. Order affirmed insofar as appealed from, with $50 costs and disbursements. No special or unusual circumstances have been shown to exist here and, therefore, plaintiffs’ income tax records are not subject to discovery (cf. Krauss v Putterman, 50 AD2d 599). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.